Citation Nr: 0114215	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  94-20 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

1.  Entitlement to service connection for a claimed right 
knee disorder.  

2.  Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from May 1963 to May 1965.  
He also had active duty for training in July and August 1966 
and July and August 1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the RO.  

In May 1996, the Board remanded the case for additional 
development of the record.  

In June 1998, the Board reopened the veteran's previously 
denied claim of service connection for a left knee disability 
and granted service connection.  The issues of service 
connection for right knee and back disorders were remanded 
for additional development.  

In April 1999, the Board again remanded the case for 
additional development of the record.  

In December 2000, the Board requested the opinion of a 
medical specialist from the Veterans Health Administration 
(VHA).  The requested opinion was received by the Board in 
January 2001.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The competent evidence does not support the veteran's 
assertions that he sustained right knee and low back trauma 
during his period of active duty and subsequent active duty 
for training.  

3.  The veteran is not shown to have current right knee or 
low back disability that had its onset in service or as the 
result of any injury sustained in service.  



CONCLUSIONS OF LAW

1.  The veteran's right knee disability is not due to disease 
or injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303 (2000).  

2.  The veteran's low back disability is not due to disease 
or injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

At his March 1963 examination prior to service, the veteran's 
lower extremities and spine were evaluated as normal.  The 
service medical records reveal that the veteran was treated 
for a twist injury to the left knee in September 1964.  A 
careful review of the service medical records shows no other 
treatment for complaints or findings indicative of an in-
service problem with the right knee or low back.  

At his discharge examination in April 1965, the veteran's 
lower extremities and spine were again evaluated as normal.  
A physician's notes indicated that the veteran was 
hospitalized for a sprained knee in 1964.  

In a claim received in April 1966, the veteran reported that 
he injured his left knee in a jump/fall in September 1964.  
He made no statement with regard to a right knee or low back 
disorder.  

At a VA examination in October 1968, there were no complaints 
or findings regarding the right knee or the low back.  The 
examination findings were restricted to the veteran's 
complaints of headaches and left knee problems.  The veteran 
indicated that the private physician who treated him for 
headaches in the summer of 1965 was James E. Bryant, M.D.  

In December 1991, the veteran submitted a claim of service 
connection for disorders of the low back and both knees.  He 
reported that he had been treated for these problems at the 
base hospital in Korea in September 1964; at the Womack Army 
Hospital in 1966 and 1967; by his private physician, Dr. 
Bryant, in 1967; and at the VA Medical Center (VAMC) in 
Durham, North Carolina, from 1970 to 1991.  

In February 1992, records were submitted from a private 
chiropractor who treated the veteran for back problems from 
May 1977 to November 1987.  These records show that the 
veteran had first been treated for low back complaints in May 
1977 following a work injury, but they do not specifically 
address any right knee problems.  

In his April 1994 Substantive Appeal, the veteran indicated 
that he had suffered injuries to his right knee and back 
while on active duty in the Army Reserve.  

The Board remanded the veteran's case for additional 
development in May 1996.  Pursuant to the remand 
instructions, records were requested from the veteran, the 
National Personnel Records Center and VA medical facilities. 

In an August 1996 letter, Dr. Bryant indicated that the 
veteran "was seen in regards to right knee pain in the area 
covering from May 1965-1966" and that "[a]t this time he 
also did complain of some back discomfort."  

A December 1996 letter from J. Greg Nelson, M.D., indicated 
that the veteran was seen at the Rocky Mount Orthopedics & 
Sports Medicine Center for low back pain due to degenerative 
disc disease at L4-L5.  

In a January 1997 statement, the veteran reported that he had 
injured his knees and back during service when he fell from 
the back of a truck.  

At a VA examination in September 1996, the veteran was 
diagnosed as having arthralgia of the right knee with a 
normal examination and chronic low back strain with decrease 
in range of motion and evidence of degenerative disc disease.   
The examining physician indicated that "the veteran [gave] a 
history dating the problems with his right knee and his back 
to a jeep accident in either 1964 or 1965."  He further 
noted that he "did not find any records in the military 
medical record" and "[had] the veteran's word which [he 
had] no reason to doubt that the problems stemmed from the 
jeep accident."  

In a May 1998 letter, Dr. Bryant again stated that the 
veteran had "been treated for low back pain and lower 
extremity pain since 1965."  

In June 1998, the Board remanded the veteran's case for the 
second time.  Pursuant to the instructions of this remand, 
the RO sent a letter to the veteran requesting that he aid in 
obtaining pertinent medical records, specifically those from 
Dr. Bryant.

At an October 1998 examination, which was performed on a fee 
basis for VA, the veteran was diagnosed as having residuals 
of a right knee disability with ongoing limitation of range 
of motion and tenderness and arthritis of the lumbar spine.  
Following the diagnosis, the examiner stated:  

In my opinion, the current right knee 
disability [was] due to the injury he 
incurred during the time he was in the 
reserves as manifested by his ongoing 
symptoms of pain, unsteadiness and 
limitation of motion since the time he 
had the injury.  However, the low back 
pain which begun [sic] in 1977 [was] 
aggravated by his military service with 
the duties and rigid training one ha[d] 
to undergo.  

In April 1999, the Board once again remanded the veteran's 
case for additional development.  The Board requested that 
the veteran be contacted and asked to aid in the procurement 
of copies of pertinent medical records supporting the 
veteran's claims.  Records from Drs. Bryant and Nelson were 
specifically noted.  

In December 2000, the Board requested the opinion of a VHA 
medical specialist.  The requested opinion was received by 
the Board in January 2001.  The specialist noted that the 
only documented military injury was the September 1964 trauma 
to the left knee.  It was described as a multiple ligament 
injury treated in a cylinder cast for six weeks.  The 
specialist pointed out that the veteran's back pain was first 
documented by his chiropractor as a job-related injury in May 
1977 and that various examinations of the right knee revealed 
negative physical findings.  

The VHA specialist referred to Dr. Bryant's statements that 
he had treated the veteran for right knee and low back pain 
from May 1965 to May 1966 and noted that there were no office 
notes to substantiate those statements.  

Thus, the VHA specialist gave no credence to Dr. Bryant's 
statements.  The VHA specialist opined that it was not at 
least as likely as not that the veteran had current right 
knee disability or low back disability due to an injury that 
was incurred in active service or any subsequent period of 
active duty.  




Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Continuity of symptomatology, however, 
is required where a condition noted during service is not 
shown to be chronic.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The Board finds that the preponderance of the evidence is 
against the claims of service connection for right knee and 
low back disabilities.  There is no contemporaneous evidence 
corroborating the veteran's assertions that he injured his 
right knee and low back in service.  The service medical 
records are negative for any such injuries, and the Board 
finds probative the fact that the veteran did not mention 
right knee or back problems when he filed his April 1966 
claim or at his October 1968 VA examination.  

The first contemporaneous treatment report involving the 
veteran's low back was in May 1977.  At that time, he was 
treated for an on-the-job low back injury.  

Regarding Dr. Bryant's statements that he treated the veteran 
for right knee and back disabilities as early as 1965, no 
medical evidence of any such treatment was submitted by Dr. 
Bryant.  In addition, Dr. Bryant never stated that any such 
treatment was for an in-service injury of the knee or back.  

Regarding the September 1996 VA examiner's opinion that the 
veteran's right knee arthralgia and chronic low back strain 
with degenerative disc disease stemmed from an in-service 
jeep accident, there is simply no evidence corroborating the 
veteran's statements about such an accident.  Thus, the 
medical opinion is based on a history which has not been 
corroborated.  

Similarly, the October 1998 examiner also based his opinion 
that the veteran's right knee disorder was due to injury in 
service on an uncorroborated history that the veteran 
suffered an injury and had ongoing symptoms of pain, 
unsteadiness and limitation of motion thereafter.  

Regarding the examiner's statement that the veteran's back 
disability which started in 1977 was "aggravated by his 
military service with the duties and rigid training one has 
to undergo," it appears that the examiner was not aware of 
the veteran's service dates.  The veteran's military service 
predated his 1977 work-related back injury.  

The Board finds the VHA opinion to be thorough in its scope 
and, thus, very persuasive, as it is the only opinion based 
on a review of the record as opposed to uncorroborated 
assertions reported by the veteran in connection with his 
claim for compensation filed many years after service.  

In the absence of corroborating evidence to show that the 
veteran sustained right knee and low back injuries in 
connection with service, the Board finds that the 
preponderance of the evidence is against his claims of 
service connection.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The Board notes that the veteran has had an opportunity to 
offer evidence and testimony, and has in fact made arguments 
and submitted evidence on the merits of this claim.  

Indeed, a review of the history of this appeal shows that the 
RO fully developed the claim-it sought and obtained 
pertinent medical records, afforded him VA examinations, 
which specifically addressed the issue of the etiology of the 
disability.  Thus, VA has complied with its duty to assist 
the veteran in the development of his claims.  

The Board has remanded the issues on three prior occasions to 
afford the veteran the opportunity to submit pertinent 
medical evidence or to identify the pertinent providers of 
medical care so that VA could assist him in obtaining the 
medical evidence.  In addition, the veteran has been provided 
ample opportunity to submit or identify sources of evidence 
to corroborate his allegation of in-service injuries.  No 
such evidence has been identified.  "[T]he duty to assist is 
not always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).

Accordingly, the Board concludes that the veteran is not 
prejudiced by the Board's consideration of the claim of 
entitlement to service connection for right knee and low back 
disabilities on the merits without remanding the case to the 
RO for what would amount to a pro forma review.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Curry v. 
Brown, 7 Vet. App. 59, 66-67 (1994).  


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a low back disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

